United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 31, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40031
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MATTY SANTIBANEZ,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:03-CR-835-ALL
                       --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Matty Santibanez appeals her conviction following a jury

trial for possession with intent to distribute more than 500

grams of cocaine and importation of more then 500 grams of

cocaine.   Santibanez was sentenced to a term of imprisonment of

100 months on each count, to be followed by a five-year term of

supervised release, the terms to run concurrently.

     Santibanez argues that the evidence was insufficient to

support her convictions because the Government failed to prove


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40031
                                  -2-

that she had knowledge that cocaine was concealed in the battery

in her car.   Santibanez’s conduct at the time of her arrest, her

failure to provide any explanation as to how the recent

alterations to the battery could have occurred, and the large

amount of drugs all raised reasonable inferences of guilty

knowledge.    See United States v. Ortega Reyna, 148 F.3d 540, 544

(5th Cir. 1998); United States v. Jones, 185 F.3d 459, 464 (5th

Cir. 1999).   Viewed in the light most favorable to the verdict,

the evidence was sufficient for a rational juror to determine

beyond a reasonable doubt that Santibanez had knowledge of the

presence of the cocaine concealed in her vehicle.    See Ortega

Reyna, 148 F.3d at 543.

     Santibanez argues that the district court erred in allowing

the prosecutor to make prejudicial and misleading statements

during closing argument.   Santibanez objected to statements of

the prosecutor about what was known from the evidence presented.

These comments merely addressed the inferences which the

prosecutor was asking the jury to draw from the evidence.     Such

comments are not improper.     See United States v. Munoz, 150 F.3d

401, 414-15 (5th Cir. 1998).

     Santibanez’s counsel also unsuccessfully objected to the

prosecutor’s argument on rebuttal that Santibanez was working

with a drug dealer in transporting the drugs.    Santibanez

objected that the prosecutor was assuming facts not in evidence.

During his closing argument, defense counsel argued that the
                             No. 04-40031
                                  -3-

evidence implied that, unknown to Santibanez, the drugs were

concealed in the car by her son or some other party.    The

prosecutor responded by arguing that it was unlikely that a drug

dealer would allow Santibanez to unknowingly transport such a

valuable amount of drugs.    The prosecutor was merely trying to

counter the argument of defense counsel.    See United States v.

Ramirez-Velasquez, 322 F.3d 868, 874 (5th Cir. 2003).

     Santibanez did not file an objection to the other comments

by the prosecutor that she is complaining about.    Therefore,

review is for plain error.    See Munoz, 150 F.3d at 415.     These

comments made by the prosecutor were also arguments as to the

inferences raised by the evidence presented, which was not

improper argument.   Id. at 414-15.   Insofar as any of the

comments went beyond the evidence presented, Santibanez has not

shown that the statements were so prejudicial as to affect her

substantial rights or the integrity of the judicial proceedings.

Therefore, allowing the comments did not constitute plain error.

See United States v. Olano, 507 U.S. 725, 732 (1993).

     The judgment of conviction is AFFIRMED.